Plaintiff Carolyn S. Tomeko n.k.a. Carolyn S. Mutchler appeals a judgment of the Court of Common Pleas of Morrow County, Ohio, which affirmed a decision of the magistrate and awarded appellee Dennis J. Tomeko the dependancy exemption for the parties' minor child for the year 1999 and thereafter so long as appellee was current in his child-support obligation. Appellant assigns three errors to the trial court:
 ASSIGNMENTS OF ERROR ASSIGNMENT OF ERROR ONE:
 THE TRIAL COURT ERRED AS A MATTER OF LAW BY GRANTING THE DEPENDENCY DEDUCTION FOR THE MINOR CHILD OF THE PARTIES TO THE NON-CUSTODIAL PARENT.
ASSIGNMENT OF ERROR TWO:
 THE TRIAL COURT ERRED BY GRANTING THE TAX EXEMPTION TO THE NON-CUSTODIAL PARENT FOR THE TAX YEAR 1999 AND THEREAFTER.
ASSIGNMENT OF ERROR THREE:
 THE COURT ERRED IN ITS AFFIRMATION OF THE MAGISTRATE'S DECISION IN FINDING THAT NO OBJECTIONS TO THE DECISION OF THE MAGISTRATE WERE FILED WITH THE COURT.
 III
The trial court's judgment entry of December 17, 1999, finds the magistrate filed his decision on November 17, 1999, and the fourteen-day objection period passed without objections filed. We have reviewed the record, and we find it does not support this finding. The record contains objections to the magistrate's decision filed November 30, 1999. IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO.